DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statements filed 4 June 2019, 30 July 2019, and 6 August 2020 have been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21, 21’, 45a’, 45b’, 45n-1’, 45n’, 46’, 46n-1’, 46n’, and 52’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-20, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,185. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, U.S. Patent 10,884,185 claims a method for making a semiconductor device as claimed, comprising:
forming a plurality of waveguides on a substrate (first clause of claim 1);
forming a superlattice overlying the substrate and waveguides, the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions (second clause of claim 1); and

Examiner notes that the instant method claim does not recite any specific method steps sufficient to render said claim patentably distinct over the cited product claim.

With respect to claim 2, U.S. Patent 10,884,185 claims wherein the substrate comprises a semiconductor-on-insulator (SOI) substrate (claim 2).
With respect to claim 3, U.S. Patent 10,884,185 claims further comprising forming a plurality of optical modulator regions within the superlattice (claim 3).
With respect to claim 4, U.S. Patent 10,884,185 claims further comprising forming vias extending through the active device layer to the optical modulator regions (claim 4).
With respect to claim 6, U.S. Patent 10,884,185 claims wherein forming the optical modulator regions comprises implanting a dopant to define the optical modulator regions (claim 5).
With respect to claim 7, U.S. Patent 10,884,185 claims wherein the at least one active semiconductor device comprises at least one metal oxide semiconductor field effect transistor (MOSFET) (claim 6).
With respect to claim 8, U.S. Patent 10,884,185 claims wherein the base semiconductor monolayers comprise silicon (claim 7).
With respect to claim 9, U.S. Patent 10,884,185 claims wherein the at least one non-semiconductor monolayer comprises oxygen (claim 8).

With respect to claim 10, U.S. Patent 10,884,185 claims a method for making a semiconductor device as claimed, comprising:
forming a plurality of waveguides on a semiconductor-on-insulator (SOI) substrate (first clause of claim 9);
forming a superlattice overlying the SOI substrate and waveguides, the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions (second clause of claim 9);
forming a plurality of optical modulator regions within the superlattice (third clause of claim 9); and
forming an active device layer on the superlattice comprising at least one active semiconductor device (fourth clause of claim 9).
Examiner notes that the instant method claim does not recite any specific method steps sufficient to render said claim patentably distinct over the cited product claim.

With respect to claim 11, U.S. Patent 10,884,185 claims further comprising forming vias extending through the active device layer to the optical modulator regions (claim 10).
With respect to claim 13, U.S. Patent 10,884,185 claims wherein forming the optical modulator regions comprises implanting a dopant to define the optical modulator regions (claim 11).
With respect to claim 14, U.S. Patent 10,884,185 claims wherein the at least one active semiconductor device comprises at least one metal oxide semiconductor field effect transistor (MOSFET) (claim 12).
With respect to claim 15, U.S. Patent 10,884,185 claims wherein the base semiconductor monolayers comprise silicon (claim 13).
With respect to claim 16, U.S. Patent 10,884,185 claims wherein the at least one non-semiconductor monolayer comprises oxygen (claim 14).

With respect to claim 17, U.S. Patent 10,884,185 claims a method for making a semiconductor device as claimed, comprising:
forming a plurality of waveguides on a substrate (first clause of claim 15);
forming a superlattice overlying the substrate and waveguides, the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions (second clause of claim 15); and
forming an active device layer on the superlattice comprising at least one active semiconductor device (third clause of claim 15).
Examiner notes that the instant method claim does not recite any specific method steps sufficient to render said claim patentably distinct over the cited product claim.

With respect to claim 18, U.S. Patent 10,884,185 claims wherein the substrate comprises a semiconductor-on-insulator (SOI) substrate (claim 16).
With respect to claim 19, U.S. Patent 10,884,185 claims further comprising forming a plurality of optical modulator regions within the superlattice (claim 17).
With respect to claim 20, U.S. Patent 10,884,185 claims further comprising forming vias extending through the active device layer to the optical modulator regions (claim 18).
With respect to claim 22, U.S. Patent 10,884,185 claims wherein forming the optical modulator regions comprises implanting a dopant to define the optical modulator regions (claim 19).
With respect to claim 23, U.S. Patent 10,884,185 claims wherein the at least one active semiconductor device comprises at least one metal oxide semiconductor field effect transistor (MOSFET) (claim 20).

Allowable Subject Matter
Claims 5, 12, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the method for making a semiconductor device of claims 5, 12, and 21 in the combination of limitations as claimed, noting particularly the limitation, “further comprising planarizing the superlattice layer after forming the optical modulator regions.”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walpole et al. (US Patent Application Publication 2002/0051615) teaches a MQW over a waveguide.
Atanackovik et al. (US Patent Application Publication 2004/0056243) teaches an active device layer on a superlattice.
Nagahama et al. (US Patent Application Publication 2004/0004223) teaches a superlattice over a waveguide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/EDUARDO A RODELA/Primary Examiner, Art Unit 2893